Exhibit 3.6 CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK OF CARDICA, INC. (Pursuant to Section 151 of the Delaware General Corporation Law) Cardica, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Company”), hereby certifies that, pursuant to authority vested in the Board of Directors of the Company by Article IV of the Amended and Restated Certificate of Incorporation of the Company, the following resolution was adopted as of April [
